DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comments
In view of the amendments, the prior objection of claims 6, 8, 10, 13, 14 and 16 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 5, 7, 8, 10, 12-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Hedblom (WO 00/23257) in view of Bauer et al. (DE 10 2005 050 094 A1), hereinafter “Bauer”.
Regarding claim 1, Hedblom discloses an article (20) (see Fig. 2), comprising: a first layer including at least one color-rendering portion (14) and at least one light valve (12) (Pg. 1, Lines 22-23, Pg. 6, Lines 22-26, Pg. 8, Lines 29-31), wherein the at least one color-rendering portion (14) is adjacent to the at least one light valve (12) (see Fig. 2); and a metal reflector layer (16) located between the first layer and a second layer (see Fig. 2); and the second layer including at least one color-rendering portion (14) and at least one light valve (12), wherein the at least one color-rendering portion (14) is adjacent to the at least one light valve (12) (see Fig. 2). Hedblom discloses the claimed invention except for wherein the at least one light valve is an optical pathway through which incident light reaches the metal reflector layer, and wherein the article is a special effect pigment or foil. In the same field of endeavor, Bauer discloses wherein the at least one light valve is an optical pathway through which incident light reaches the metal reflector layer, and wherein the article is a special effect pigment or foil (see Figs. 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Hedblom with wherein the at least one light valve is an optical pathway through which incident light reaches the metal reflector layer, and wherein the article is a special effect pigment or foil of Bauer for the purpose of providing intensive coloring and a cost effective method of production (“Task and Description”).
Regarding claim 4, Hedblom further discloses wherein the at least one color-rendering portion (14) of the first layer comprises light absorbing or light scattering materials (Pg. 8, Lines 25-31).
Regarding claim 5, Hedblom further discloses wherein the at least one color-rendering portion (14) of the first layer comprises at least one of dyes and colorants (Pg. 8, Lines 25-31)
Regarding claim 7, Hedblom further discloses wherein the at least one light valve (12) of the first layer is dimensioned to allow incident light to pass through the at least one light valve (Pg. 1, Lines 22-23, Pg. 6, Lines 22-26).
Regarding claim 8, Hedblom and Bauer teach the article set forth above for claim 1, Bauer further discloses wherein the at least one light valve is a void area in the first layer (see Figs. 1, 2). It would have been obvious to one of ordinary skill to provide the article of Hedblom with the teachings of Bauer for at least the same reasons as those set forth above with respect to claim 1.
	
Regarding claim 10, Hedblom further discloses wherein the at least one light valve (12) is a plurality of light valves (12) spaced throughout the first layer (see Fig. 2).
Regarding claim 12, Hedblom further discloses wherein the at least one light valve (12) of the first layer is a three-dimensional round shape (see Fig. 2).
Regarding claim 13, Hedblom further discloses wherein the at least one light valve (12) of the first layer can be at least the same height as the layer (see Fig. 2). 
Regarding claim 14, Hedblom further discloses wherein a portion of the at least one light valve (12) of the first layer can extend above a surface of the layer (see Fig. 2).
Regarding claim 15, Hedblom further discloses wherein the at least one light valve (12) of the first layer is a bead comprised of transparent material with a defined geometry (see Fig. 2, Pg. 1, Lines 22-23, Pg. 6, Line 22 – Pg. 7, Line 14). 
Regarding claim 16, Hedblom further discloses wherein a diameter of the bead is greater than or equal to a height of the first layer (see Fig. 2). 
Regarding claim 17, Hedblom further discloses wherein the metal reflector portion (16) is at least one curved metal reflector (see Fig. 2).
Regarding claim 18, Hedblom discloses a method for making an article (20), comprising: coating a first layer having at least one light valve (12) adjacent to at least one color-rendering portion (14) onto a substrate (18) (see Fig. 2, Pg. 2, Lines 10-30, Pg. 14, Lines 20-25); depositing a metal reflector portion (16) onto the first layer (see Fig. 2, Pg. 10, Lines 10-12, 23-28, Pg. 14, Lines 9-11); and coating a second layer having at least one light valve (12) adjacent to at least one color-rendering portion (14) onto the metal reflector portion (16) (see Fig. 2, Pg. 2, lines 10-30, Pg. 14, Lines 20-25). Hedblom discloses the claimed invention except for wherein the article is a special effect pigment or foil. In the same field of endeavor, Bauer discloses wherein the article is a special effect pigment or foil (see Figs. 1 and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hedblom with wherein the article is a special effect pigment or foil of Bauer for the purpose of providing intensive coloring and a cost effective method of production (“Task and Description”).
Regarding claim 19, Hedblom further discloses further comprising curing or hardening the coated first layer before depositing the metal reflector portion (Pg. 14, Lines 8-9). 
Regarding claim 21, Hedblom further discloses further comprising coating a first transparent layer between the substrate (18) and the first layer (Pg. 14, Lines 24-29); and coating a second transparent layer onto the coated second layer (Pg. 6, Lines 13-15). 
Regarding claim 22, Hedblom further discloses further comprising coating a third transparent layer between the first layer and the metal reflector portion (16) (Pg. 10, Lines 10-12). 
Regarding claim 23, Hedblom further discloses further comprising coating a fourth transparent layer between the second layer and the metal reflector portion (Pg. 10, Lines 10-12). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hedblom (WO 00/23257) in view of Bauer (DE 10 2005 050 094 A1) as applied to claim 1 above, and further in view of Hannington (USPG Pub No. 2015/0185375).
Regarding claim 3, Hedblom discloses wherein at least one color-rendering portion (14) of the first layer (see Fig. 2). Hedblom and Bauer disclose the claimed invention, but do not specify is opaque. In the same field of endeavor, Hannington discloses is opaque (Paragraphs 58, 68, 73). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Hedblom and Bauer with is opaque of Hannington for the purpose of increasing retroreflective efficiency (Paragraph 14).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hedblom (WO 00/23257) in view of Bauer (DE 10 2005 050 094 A1) as applied to claim 1 above, and further in view of Miles (USPG Pub No. 2006/0227408).
Regarding claim 6, Hedblom and Bauer disclose the claimed invention except for wherein the first layer is a selective light modulator layer. In the same field of endeavor, Miles discloses wherein the first layer is a selective light modulator layer (Paragraphs 22-24). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Hedblom and Bauer with wherein the first layer is a selective light modulator layer of Miles for the purpose of presenting the desired color (Paragraph 22).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Hedblom (WO 00/23257) in view of Bauer (DE 10 2005 050 094 A1) as applied to claim 1 above, and further in view of Yao (EP 3862472 A1).
Regarding claim 11, Hedblom discloses wherein the at least one light valve (12) of the first layer is a three-dimensional shape (see Fig. 2). Hedblom and Bauer disclose the claimed invention except for with flat polygonal faces. In the same field of endeavor, Yao discloses with flat polygonal faces (Paragraph 26). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of Hedblom and Bauer with with flat polygonal faces of Yao for the purpose of reflecting light (Paragraph 26). Furthermore, such a modification would have involved a mere change in the shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art In re Dailey, 149 USPQ 47 (CCPA 1966).
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hedblom (WO 00/23257) in view of Bauer (DE 10 2005 050 094 A1) as applied to claim 18 above, and further in view of Ito et al. (USPG Pub No. 2011/0117324), hereinafter “Ito”.
Regarding claim 20, Hedblom discloses wherein the at least one light valve (12) of the first layer is a bead (see Fig. 2). Hedblom and Bauer disclose the claimed invention except for and the method further comprises dissolving the bead to form a void area; and filling the void area with a transparent material. In the same field of endeavor, Ito discloses and the method further comprises dissolving the bead to form a void area (see Fig. 5); and filling the void area with a transparent material (Paragraph 75). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the method of Hedblom and Bauer with and the method further comprises dissolving the bead to form a void area; and filling the void area with a transparent material of Ito for the purpose of producing a structure with ease and high accuracy (Paragraph 7).
Prior Art Citations
               Staub et al. (CH 691750 A5) and Burchard et al. (CN 101654030 A) are each being cited herein to show an article that would have read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive.
Response to Arguments
Applicant’s arguments with respect to claims 1, 3-8 and 10-23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Bauer cures the deficiencies of Hedblom. 
In addition, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHIDERE S SAHLE whose telephone number is (571)270-3329. The examiner can normally be reached Monday-Thursday 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571 272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MAHIDERE S SAHLE/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        11/19/2022